           Case 1:20-cv-02877-ALC Document 30 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          October 23, 2020
 AUSTIN R. POST,

                                   Plaintiff,
                                                               20-cv-2877 (ALC)
                       -against-
                                                               ORDER
 TYLER ARMES,

                                   Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of the parties’ letters. (ECF Nos. 28, 29). The parties shall file a

joint stipulation and proposed order of transfer to the Central District of California by October 28,

2020.

SO ORDERED.

Dated:      October 23, 2020
            New York, New York

                                                             ANDREW L. CARTER, JR.
                                                             United States District Judge
